DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Election/Restrictions
Claims 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The scope of claim 16 remains indefinite because there is an inconsistency within the claim.  Claim 16 initially indicates that the subcombination, a clip element, is being claimed.  However, later the claim contains positive limitations directed towards the conductor arrangement and the busbar, suggesting that applicant intends to claim the combination of the clip element, the conductor arrangement and the busbar. Applicant is required to amend the language of the claim to be consistent with the subject matter intended.
The Examiner acknowledges Applicant’s remarks of 4/20/22, that the claims are drawn to the element(s) stated in the preamble (i.e. the clip element, for example) and that the fact that the claim recites additional elements and how the clip interacts with these additional elements, “does not imply that these additional elements are part of” the claimed element in the preamble.  For the purpose of examination, it is assumed that assumed that claim 16 is drawn to a clip element (intended to be used with a conductor arrangement and a busbar).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended.  The claim still includes positive limitations (i.e. a first spring limb bearing on a bottom side of the busbar) that imply a combination is being claimed.  
The scope of claim 17 remains indefinite.  For the purpose of examination, it is assumed that assumed that claim 17 is drawn to a busbar (intended to be used with a conductor arrangement and a clip element).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended.  The claim still includes positive limitations (i.e. a first contact area [for] abutting a second contact area of a conductor arrangement) that imply a combination is being claimed.  

The scope of claim 18 remains indefinite.  For the purpose of examination, it is assumed that assumed that claim 18 is drawn to a conductor arrangement (intended to be used with a clip and a busbar).  Nonetheless, Applicant is required to amend the language of the claim to be consistent with the subject matter intended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7,374,423).  
Regarding claim 16, Hsu discloses a clip element (3) for use with a conductor arrangement and a busbar (intended use), comprising: a first spring limb (32) [for] bearing on a bottom side of a busbar (intended use); a second spring limb (31) [for] resting on a top side of a conductor arrangement (intended use), the conductor arrangement is a stack including a first current-conducting plate and a second current-conducting plate; and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb [to] press the busbar and the conductor arrangement against one another at a first contact area of the busbar and a second contact area of the conductor arrangement to create a mechanical connection between the busbar and the conductor arrangement (intended use, Fig. 2), the second contact area is arranged on a bottom side of the first current-conducting plate, the second spring limb [to] exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area (intended use); the first spring limb and the second spring limb each have a first section extending from the connection section to an end (i.e. side end) of the first spring limb or the second spring lib opposite the connection section, the second sections each have a flat contact-pressure area extending to the end of the first spring limb or the second spring limb opposite the connecting section (see the following annotated Figure).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

    PNG
    media_image1.png
    231
    381
    media_image1.png
    Greyscale


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima et al. (US 6,433,281).
Regarding claim 17, Miyajima discloses a busbar (15) for a connection arrangement including a conductor arrangement and a clip element, comprising: a first contact area [for] abutting a second contact area of a conductor arrangement (top of 15, intended use) and [to] electrically connected to the conductor arrangement, the first contact area has a plurality of recesses (18) separated from one another (see Figs. 2 and 3), the conductor arrangement is a stack including a first current-conducting plate and a second current-conducting plate, the second contact area is arranged on a bottom side of the first current-conducting plate, the recesses each [to] receive one of a plurality of stud-like raised portions separated from one another on the second contact area (intended use), [the busbar intended to be use with] the clip element having a first spring limb bearing on a bottom side of the busbar, a second spring limb resting on a top side of the conductor arrangement, and a connecting section connecting the first spring limb and the second spring limb presses the busbar and the conductor arrangement against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the conductor arrangement; the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area.  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

Regarding claim 18, Miyajima discloses (in Figs. 2 and 3) a conductor arrangement (12, 15) for a connection arrangement including a busbar and a clip element (intended use), comprising: at least one current-conducting plate (12) having a first contact area (top of 112) [for] abutting a second contact area of the busbar (intended use), the at least one current-conducting plate [to be] electrically connected to the busbar (intended use), the conductor arrangement is a stack (Fig. 3) including a first current-conducting plate (12) and a second current-conducting plate (15), the second contact area is arranged on a bottom side of the first current-conducting plate, the first contact area has a plurality of stud-like raised portions (17) separated from one another, each of the stud-like raised portions is [to be] received in one of a plurality of recesses in the second contact area (intended use), [the conductor arrangement intended to be use with] the Reply to Restriction Requirement of September 15, 2021clip element having a first spring limb bearing on a bottom side of the busbar, a second spring limb resting on a top side of the at least one current-conducting plate, and a connecting section connecting the first spring limb and the second spring limb presses the busbar and the at least one current-conducting plate against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the at least one current-conducting plate (intended use), the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Suetani et al. (WO 2012/118047) and Miyajima et al. (US 6,433,281).
Regarding claim 1, Hsu an electrical connection arrangement, comprising: a busbar (2) having a first contact area; a conductor arrangement (1) having a second contact area abutting the first contact area and electrically connecting the conductor arrangement to the busbar, the conductor arrangement including at least one current-conductor plate (1); and a clip element (3) having a first spring limb (32) bearing on a bottom side of the busbar, a second spring limb (31) resting on a top side of the conductor arrangement, and a connecting section (not labeled, between 31 and 32) connecting the first spring limb and the second spring limb, the first spring limb and the second spring limb press the busbar and the conductor arrangement against one another at the first contact area and the second contact area to create a mechanical connection between the busbar and the conductor arrangement (Fig. 2).  
Suetani teaches a conductor arrangement that is a stack including a first current-conducting plate (11A) and a second current-conducting plate (second 11A), the second contact area is arranged on a bottom side of the first current-conducting plate.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a conductor arrangement with multiple conducting plates, as taught by Suetani, in order to improve thermal dissipation on the conductor arrangement.  Hsu, as modified by Suetani, discloses that the second spring limb exerts a defined pressure onto a top side of the second current-conductor plate, pressing the second current-conducting plate toward the first current-conducting plate and the second contact area against the first contact area.  
Hsu as modified discloses substantially the claimed invention except for the plurality of recesses and raised portions.  Miyajima teaches the use of a plurality of recesses (18) on a first contact area (15) separated from one another (Fig. 2 and 3); and a plurality of stud-like raised portions (17) separated from one another on a second contact area (12); each of the plurality of stud-like raised portions received in one the recesses.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a plurality of recesses and studs in order distribute force and wear and provide a proper alignment, and since it has been held that mere duplication of parts of a device involves only routine skill in the art.  
Regarding claim 2, Hsu, as modified, discloses the stud-like raised portions and the recesses interlocking the conductor arrangement and the busbar in an assembled state.  
Regarding claim 7, Hsu, as modified by Suetani, discloses that the first current-conducting plate has a cup-like surface structure that forms a recess on a top side of the first current-conducting plate.  
Regarding claim 8, Hsu, as modified by Suetani, discloses that the recess of the first current-conducting plate forms an interlocking receptacle for a stud-like or a cup-like surface structure of the second current-conducting plate arranged directly above the first current-conducting plate.  
Regarding claim 14, Hsu discloses the busbar being a busbar of a battery assembly having a plurality of batteries (intended use).  
Regarding claim 15, Hsu discloses the at least one current-conducting plate being a current-tapping plate for a battery of the battery assembly (intended use).  
Regarding claim 19, Hsu discloses the first spring limb (32) and the second spring limb (31) each have a first section (closer to the base/connection section) extending from the connecting section and a second section (ends away from the base/connection section extending from the first section to an end, the second sections each have a flat contact-pressure area extending to the end (linear flat contact pressure area that contact 1 and 2, respectively).  
Regarding claim 20, Hsu discloses the first sections being bent in relation to each other and do not contact the busbar or the conductor arrangement (by their concave shape, see Fig. 2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833